ANSTEAD, Judge,
concurring specially.
Had counsel properly preserved the issue, I would reverse because I agree with appellant that he was entitled to an instruction on his theory of defense. See State v. Medlin, 273 So.2d 394 (Fla.1973). However, counsel for appellant did not ask for a special instruction. Rather, in debating the use of a standard instruction he made a “due process” argument that is not an issue on appeal.
Appellant was caught in a sting operation when he attempted to buy a “dime” from an undercover officer posing as a street seller of drugs. The officer testified that “dime” is used on the street to refer to both marijuana and crack cocaine. The appellant was handed crack cocaine and arrested for purchase of cocaine near a school. Although the jury heard counsel argue that appellant may have intended to purchase marijuana rather than cocaine, the jury did not receive an instruction on this theory per Medlin. Appellant was convicted and sentenced to prison, including a mandatory minimum term of three (3) years.